UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6437


DEREK CURTIS,

                Plaintiff - Appellant,

          v.

KENNETH T. CUCCINELLI, II, Attorney General; PAUL EBERT,
Esquire, Commonwealth Attorney; JEANICE WEITHOP, Esq. Asst.
Commonwealth  Attorney;   ANGELA  HORAN,  County  Attorney;
COLONEL   MELETUS, Superintendent; CHERYL ANN WALTON, CAC;
CAPTAIN GEORGE HURLOCK, Director of Security; CHARLIE DEAN,
Chief of Police; HEATHER DARLING, Detective; SERGEANT
BREWER, Deputy Sheriff; OFFICER PEACEMAKER, Deputy Sheriff;
CAROLYN OLIVER, Social Worker II; SERGEANT LAUREL WHITAKER,
Supervisor,

                Defendants - Appellees,

          and

CHERYL WALTON, Attorney; UNKNOWN CORRECTIONAL OFFICER,
Prince William County Regional Adult Detention Center;
BRANT, Correctional Officer; TED BODIE, Attorney,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:12-cv-00296-CMH-IDD)


Submitted:   July 18, 2013                  Decided:   July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Derek Curtis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

           Derek    Curtis    appeals     the     district     court’s    order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).         We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       Curtis v. Cuccinelli, No. 1:12-cv-00296-

CMH-IDD (E.D. Va. filed Feb. 19 & entered Feb. 21, 2013).                    We

dispense   with     oral   argument     because      the    facts   and   legal

contentions   are   adequately   presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      3